Citation Nr: 1225726	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for chronic bronchitis.  

3.  Entitlement to service connection for residuals of lung cancer, post-surgery.  

4.  Entitlement to service connection for residuals of colon cancer, post-surgery.  

5.  Entitlement to service connection for diabetes mellitus type II.  

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, bilaterally.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, bilaterally.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in San Juan, Puerto Rico in April 2011.  However, the Veteran failed to report to this hearing and the record does not reflect that he has requested to be rescheduled for another hearing since this time.  

As noted by the Veteran's representative in June 2012, the issue of entitlement to service connection for a heart disorder has been raised by the record.  However, a review of the record, to include Virtual VA, reveals that no action has been taken on this claim by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for initial adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lung cancer did not arise during, or as a result of, active military service.  

2.  The Veteran's colon cancer did not arise during, or as a result of, active military service.  

3.  Diabetes mellitus type II did not manifest during, or as a result of, active military service.  

4.  Peripheral neuropathy of the lower extremities did not manifest during, or as a result of, active military service.  

5.  Peripheral neuropathy of the upper extremities did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for the residuals of lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for the residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in April 2008 and February 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran informed VA that his records were destroyed in the 1953 fire at the National Personnel Records Center (NPRC).  However, this assertion is incorrect as the records have been associated with the claims file.  Also, the Veteran received a VA medical examination for his claimed respiratory conditions in March 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Veteran has also submitted numerous private treatment records that have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination for his claimed conditions of peripheral neuropathy, diabetes mellitus and cancer.  However, as will be discussed in more detail in the corresponding sections below, the Veteran has not been prejudiced as a result of this.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate these claims because there is no evidence to satisfy the second or third McLendon criteria discussed above, and, because there is already sufficient medical evidence of record.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Colon Cancer

The Veteran contends that he is entitled to service connection for colon cancer.  However, as the record contains no medical or lay evidence relating this to military service, service connection must be denied.  

The Veteran's service treatment records fail to reflect any disability or symptomatology associated with the colon.  According to an evaluation performed as part of the Veteran's November 1952 separation examination, the anus, rectum and viscera were determined to be normal.  

A post-service treatment record dated August 1954 notes that the Veteran had an examination that was negative aside from the presence of an abscess at the perineal area around the urethra.  Laboratory work confirmed the presence of the parasite Necator americanus in the Veteran's stools.  The Veteran was diagnosed with uncinariasis intestinal upon discharge, but the record notes that this condition was not treated.  The record contains no further evidence regarding this parasite or other intestinal conditions.  

The next evidence involving the colon is the Veteran's diagnosis of colon cancer in 1997 - some 45 years after the Veteran's separation from active duty.  Records from this time reflect that treatment was successful.  

In summary, the record contains absolutely no medical evidence suggesting any potential or suspected association between this condition and military service.  In fact, the Veteran has not provided any lay statements either to suggest how or why he believes this condition is related to military service.  While there is evidence of a parasite post-service in 1954, the record contains nothing to suggest that this resulted in any chronic condition, to include colon cancer.  It is not until more than four decades later that a diagnosis of colon cancer is in fact confirmed.  Therefore, the preponderance of the evidence of record demonstrates that service connection for colon cancer is not warranted.  

The Board again notes that a VA examination was not provided to the Veteran regarding this issue.  However, a VA examination is not necessary unless there is at least something to suggest that the present disability may be related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's mere assertion that colon cancer is due to military service, without any explanation as to how or why this is the case, is hardly sufficient to suggest that there may be a connection.  

Finally, the Board recognizes that the Veteran asserted in his March 2009 VA respiratory examination that he began receiving benefits from Social Security in 1983.  However, the Veteran has not been prejudiced by the Board's decision to adjudicate this issue prior to the receipt of these records.  The United States Court of Appeals for the Federal Circuit has noted that VA's duty to assist is not boundless in scope, and VA is not required to assist a claimant in obtaining identified records "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  Golz v. Shinseki, 590 F.3d 1317 (2010).  While the Federal Circuit emphasized that this holding was limited in scope, the Veteran has alleged that his Social Security benefits were granted solely because of respiratory problems.  Obtaining these records would serve no useful purpose in substantiating a claim of entitlement to service connection for colon cancer - a disability that was diagnosed some 14 years after the Veteran's reported Social Security benefits.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of colon cancer must be denied.




Lung Cancer

The Veteran also contends that he is entitled to service connection for lung cancer.  However, the evidence of record demonstrates that this disability is secondary to the Veteran's nonservice-connected colon cancer, and as such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect any disability or symptomatology related to lung cancer.  In December 1951, a chest X-ray revealed slight irregular infiltration along both bases.  This was deemed to be early basal pneumonitis.  A February 1952 chest x-ray revealed the lungs to be normal, aside from pneumonia of the right lower lung field.  According to an evaluation performed as part of the Veteran's November 1952 separation examination, the lungs and chest were deemed to be normal.  

The first post-service evidence of lung cancer is from 1997 - some 55 years after the Veteran's separation from active duty.  According to a November 2007 VA outpatient treatment record, the Veteran had severe COPD with a history of metastatic colon cancer to the lungs bilaterally in 1997.  A May 2008 private treatment record signed by a physician with the initials I.T. also indicates that the Veteran's suffered from colon cancer in May 1997 that later metastasized to the lung.  Records from 1997 and 1998 reflect that treatment was successful.  A July 1997 record also notes a history of heavy smoking in the past.  

The Veteran was also afforded a VA respiratory examination in March 2009.  It was again noted that the Veteran was found with lung cancer in 1997 that metastasized from his colon cancer.  

The preponderance of the evidence of record demonstrates that service connection for the residuals of lung cancer is not warranted.  There is absolutely no evidence of lung cancer during military service.  The Board is not disputing that lung cancer was diagnosed in 1997.  However, Dr. T explained in his May 2008 medical summary that the Veteran's lung cancer metastasized from his previously diagnosed colon cancer.  As discussed in the previous section, there is simply no evidence to suggest any relationship between the Veteran's colon cancer of 1997 and his military service of approximately 45 years earlier.  As such, service connection for the residuals of lung cancer is denied.  

The Board recognizes that the Veteran believes his lung cancer is related to his well-documented in-service respiratory conditions.  However, the record contains no evidence to demonstrate that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  In fact, the evidence of record directly connects the Veteran's lung cancer to his nonservice-connected colon cancer.  As such, the Veteran's assertions fail to demonstrate entitlement to service connection.  

Finally, the Board again notes that a remand to obtain the Veteran's Social Security Administration records is not necessary.  While the Veteran did allege that his Social Security benefits were due to respiratory problems, the record demonstrates that the Veteran's lung cancer manifested as a result of his nonservice-connected colon cancer that was diagnosed some 14 years after he claims to have been granted Social Security benefits.  As such, obtaining these records would serve no useful purpose in substantiating this claim.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of lung cancer must be denied.

Diabetes Mellitus

The Veteran also contends that he is entitled to service connection for diabetes mellitus.  Again, however, the record contains no evidence or statement to suggest any potential relationship between diabetes mellitus and military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that he did not suffer from diabetes mellitus during active military service or at the time of his separation from active duty.  The Veteran's November 1952 separation examination reflects that a urinalysis was performed and the Veteran's sugar was found to be negative.  Sugar was also found to be negative upon an earlier urinalysis in January 1952.  

Private treatment records from as early as 1997 confirm that the Veteran has a present diagnosis of diabetes mellitus.  However, none of these records suggest any relationship between this condition and military service.  In fact, an undated letter from a private physician with the initials M.G.R. notes that the Veteran's diabetes was associated with his obesity.  While this record is not dated, Dr. R does reference the Veteran's last office visit of May 2008.  Subsequent VA outpatient treatment records continue to note a diagnosis of diabetes mellitus, but none of these records link this condition to military service.  

The record contains no other evidence suggesting a relationship between diabetes mellitus and military service.  In fact, the Veteran has not even provided VA with a rationale for his assertion that diabetes mellitus is service-related.  The evidence of record establishes that this condition did not exist at the time of separation from active duty.  There is no evidence of diabetes mellitus until more than half of a century after the Veteran's separation from active duty and the record contains no evidence suggesting any possible relationship to this condition and military service.  The only competent evidence regarding rationale is a private treatment record relating this condition to the Veteran's obesity.  The Veteran is not service-connected for obesity.  As such, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus type II must be denied.

Peripheral Neuropathy of the Lower and Upper Extremities, Bilaterally

Finally, the Veteran contends that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally.  Again, however, the preponderance of the evidence of record demonstrates that these conditions did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect treatment for neuropathy or any associated symptomatology during active military service.  In fact, an evaluation of both the upper and lower extremities performed as part of the Veteran's November 1952 separation examination was deemed to be normal.  

The first post-service evidence of neuropathy is the Veteran's claim of April 2008.  At this time, the Veteran asserted that this condition first manifested in 1999.  The Veteran also reported numbness and tingling in both legs upon treatment in May 2008.  However, a neurologic evaluation performed at this time revealed no gross motor or sensory deficit.  Nonetheless, the Veteran was diagnosed with leg symptomatology that was most likely related to diabetic neuropathy.  As explained in the previous section, service connection for diabetes mellitus is not warranted.  No gross motor or sensory deficits were found during a neurologic evaluation performed in February 2009.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for peripheral neuropathy of the lower or upper extremities.  The Veteran's service treatment records reflect no symptomatology of the upper or lower extremities.  The Veteran has also not asserted that this condition started during military service or that it has existed since that time.  In fact, the Veteran specifically reported in his claim of April 2008 that it first manifested in 1999, which would be more than 45 years after his separation from active duty.  According to the VA outpatient treatment record of May 2008, this condition was most likely related to diabetic neuropathy.  As outlined in the previous section, service connection for diabetes mellitus is not warranted.  In short, the record contains no medical evidence in support of service connection and the Veteran has not provided VA with any statement to suggest how or why he believes this condition is related to military service.  As such, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for peripheral neuropathy of the lower and upper extremities, bilaterally, must be denied.


ORDER

Service connection for the residuals of lung cancer is denied.  

Service connection for the residuals of colon cancer is denied.  

Service connection for diabetes mellitus type II is denied.  

Service connection for peripheral neuropathy of the lower extremities, bilaterally, is denied.  

Service connection for peripheral neuropathy of the upper extremities, bilaterally, is denied.  


REMAND

COPD and Bronchitis

The Veteran asserted during his March 2009 VA examination that he had been in receipt of benefits from the Social Security Administration (SSA) since 1982 for his respiratory disorders.  Remand is necessary in order to determine whether there are any outstanding records from the Social Security Administration (SSA).  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In the present case, there is clear evidence of in-service respiratory symptomatology.  The Veteran also contends that he has suffered from chronic symptomatology since this time.  However, there is currently a lack of medical evidence of respiratory symptomatology spanning from 1956 to 1990.  As such, SSA records from 1983 could prove vital to the Veteran's claims.  

In addition, the most recent VA Medical Center (VAMC) record in the claims file, to include Virtual VA, is dated April 2009.  Records prepared since this time should be obtained and incorporated into the claims file.  

As a final matter, the Board notes that the Veteran argued in a November 2009 statement that he was challenging his VA examination of March 2009.  Specifically, he asserted the examination was inadequate because the examiner only considered his history of smoking and not the medical evidence of record showing the origin of this condition.  While the Board has considered this argument, a new examination is not necessary at this time as the Veteran's assertions are incorrect.  A review of the examination report reflects that the examiner discussed in detail the Veteran's in-service respiratory treatment, as well as the Veteran's post-service reports of treatment.  The examiner conceded that a person with recurrent pneumonia could develop obstructive lung disease in the future.  However, the examiner was of the opinion that the Veteran's long-standing history of smoking and exposure to fumes made this the less likely cause of the Veteran's current disabilities.  






	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA outpatient treatment records prepared since April 2009, the most recent record in the claims file not submitted by the Veteran, and incorporate them into the claims file.  

2.  Request and obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If there are no records, this should be documented in the claims file.  

3.  After undertaking any other necessary development, to include a new VA examination if deemed necessary based on any newly obtained evidence, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


